14‐3739‐cr (L) 
United States v. Babilonia 
 
                                                                
                                          UNITED STATES COURT OF APPEALS 
                                              FOR THE SECOND CIRCUIT 

                                                                                        

                                                     August Term 2016 

          (Argued:                September 29, 2016                         Decided:       April 17, 2017) 

                                 Docket Nos. 14‐3739‐cr, 15‐651‐cr, 15‐1057‐cr 
                                                                                        

                                                 UNITED STATES OF AMERICA, 
                                                                
                                                                        Appellee, 
                                                                         
                                                              v. 

              AISHA BABILONIA, RUBEN DAVIS, AKA Bloddy Ruben, AKA Fat Man,  
               AKA Fat Boy, ROGER KEY, AKA Sealed Defendant 1, AKA Luchie,  
 
                                                                        Defendants‐Appellants, 
                                                                
RUBEN FERNANDEZ, AKA Pops, RICHARD PALMER, AKA P.O., AKA P.O.P., PEDRO 
   MARQUEZ, AKA Burns, AKA Bern, ANDREA ISAROON, AKA Chaz, DENNIS 
  FREDERICKS, AKA Ice, CLAYTON MOLLETTE, AKA Killer, AKA Clay, STEVEN 
HERBERT, AKA Atta, SHUNDU DAVIS, AKA Davis Shundu, JAMES MARTIN, DEXTER 
    ERBY, AKA Addi, AKA Dida, YOUSSOUF DIOMADE, MOUSTAPHA GUEYE, 
KHALILAH MATTOCKS, AKA Lils, JOSE CAPRIATA, GEORGE DAVIS, AKA Chee Chee, 
                         KEITH PURVIS, AKA Kiz,  
 
                                                                        Defendants.*

                                              
             The Clerk of Court is respectfully directed to amend the official caption to 
             *

conform to the above. 
                                                                                                     
                                                                                                     
                                                                             
                                                             
                         ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                             FOR THE SOUTHERN DISTRICT OF NEW YORK 

                                                                             

Before: 
                                           CHIN and CARNEY, Circuit Judges, 
                                             and COGAN, District Judge.* 
                                                                             
                                                             
                      Appeal from a judgment of the United States District Court for the 

Southern District of New York (Stein, J.) convicting defendant‐appellant Roger 

Key, after a jury trial, of charges relating to drug trafficking and murder‐for‐hire.  

Key appeals his convictions on several grounds, including the sufficiency of the 

evidence as to the pecuniary value element of conspiracy to commit murder‐for‐

hire and the propriety of admitting evidence from warrantless searches of his car 

and apartment.   

                      AFFIRMED.                         
                                                                             
 
                                                 MARGARET GARNETT, Assistant United States 
                                                     Attorney (Abigail Kurland, Assistant 
                                                     United States Attorney, on the brief), for Joon 
                                                     H. Kim, Acting United States Attorney for 

                                              
       *      Judge Brian M. Cogan of the United States District Court for the Eastern 
District of New York, sitting by designation.   
                                                                                     

                                        the Southern District of New York, New 
                                        York, New York, for Appellee. 
                                  
                                 ROBERT CALIENDO (Marc Fernich, on the brief), 
                                      Law Office of Marc Fernich, New York, 
                                      New York, for Defendant‐Appellant Roger 
                                      Key. 
                                                             
                          
CHIN, Circuit Judge: 

                Defendant‐appellant Roger Key appeals from a judgment of the 

district court (Stein, J.) convicting him of, inter alia, conspiracy to commit 

murder‐for‐hire and several drug‐ and firearm‐related offenses.  Key principally 

challenges the sufficiency of the evidence supporting his conviction for 

participating in the murder‐for‐hire conspiracy targeting Terry Harrison and the 

admission at trial of evidence seized during an August 6, 2012 car stop and 

search (the ʺCar Stopʺ) and a September 19, 2012 search of Keyʹs apartment (the 

ʺApartment Searchʺ).  Because we conclude that the evidence offered at trial to 

prove the pecuniary value element of Keyʹs conviction for conspiracy to commit 

murder‐for‐hire was sufficient to support the guilty verdict and that the 




                                            3 
 
                                                                                              

challenged searches and seizures did not violate the Fourth Amendment, we 

affirm the judgment of the district court.1 

                                                 BACKGROUND 

I.         The Facts 

                      Keyʹs appeal relates to charges arising out of his involvement in a 

Bronx‐ and Manhattan‐based drug trafficking operation and the murder‐for‐hire 

plots targeting Terry Harrison, a rival drug dealer, and Matthew Allen, the 

abusive boyfriend of defendant‐appellant Aisha Babilonia.2  The following facts, 

generally undisputed, are summarized from the testimony at the suppression 

hearing, the district courtʹs factual findings following the suppression hearing, 

and the transcript of the trial below.  With respect to the district courtʹs factual 

findings, we review for clear error.  United States v. Hussain, 835 F.3d 307, 313 (2d 

Cir. 2016).  With respect to the evidence presented at trial, we construe the facts 

ʺin the light most favorable to the government, crediting any inferences that the 




                                              
           1 We address in an accompanying summary order filed today the appeals of 
Aisha Babilonia and Ruben Davis, Keyʹs co‐defendants.  
           2  Key appeals his convictions on charges relating to Allenʹs murder only 
insofar as they were the product of evidence seized during the Car Stop and Apartment 
Search.  Accordingly, the details of the plan to murder Allen are not recounted.    


                                                     4 
 
                                                                                       

jury might have drawn in its favor.ʺ  United States v. Rosemond, 841 F.3d 95, 99‐

100 (2d Cir. 2016).   

       A.     Background 

              In 2010, Key was released from prison after serving several years on 

state manslaughter and federal narcotics convictions.  Upon his release, and until 

his arrest in connection with the instant case in September 2012, Key distributed 

millions of dollarsʹ worth of cocaine to drug organizations in the Bronx and 

upper Manhattan.  One of Keyʹs biggest customers was defendant‐appellant 

Ruben Davis, who led a Harlem‐based drug trafficking organization.  Keyʹs 

distribution operation used multiple stash houses around the Bronx and upper 

Manhattan and guns to protect their territory and attack rival dealers.  Key also 

oversaw a group of young men who sold crack cocaine for him around the 

apartment building located at 321 East 153rd Street (ʺ321ʺ). 

       B.     The Murder of Terry Harrison 

              Terry Harrison, also known as ʺT‐Money,ʺ was another Bronx‐based 

drug dealer and a rival of Key.  Key and his associates were involved in an 

ongoing, violent dispute with Harrison and a local street gang, ʺGFC,ʺ that sold 

drugs for him. 




                                         5 
 
                                                                                              

                      In the summer of 2010, Matthew Davis (ʺMattʺ), an associate of Key, 

approached Kevin Wilson about committing a murder.3  Wilson and Matt knew 

each other, and Wilson was aware that Matt had recently returned home from 

prison.  While Wilson was leaving his childʹs motherʹs house, a minivan pulled 

up, with Matt inside.  Matt told Wilson to get into the van.  Wilson did so; inside 

were Matt, the driver, and one or two people in the back.  

                      After exchanging pleasantries, Matt told Wilson that he needed 

Wilson to ʺdress someone upʺ for him.  Tr. 907.  Matt explained that he needed 

Wilson to kill someone for him, ʺlike now.ʺ  Tr. 907.  One of the passengers in the 

back put a gun to Wilsonʹs head, while Matt instructed Wilson that ʺyou gonna 

do it or we gonna kill you.ʺ  Tr. 907.  Wilson agreed to commit the murder.4  He 

gave Matt his phone number, and Matt said he would call Wilson.  Wilson did 

not call the police or ask anyone else for help after his conversation with Matt. 

                      Matt called Wilson the next day and then went to meet him.  They 

took a cab to 321, which Matt referred to as ʺHeadquarters.ʺ  There, Matt 

introduced Wilson to Kyle Harris, or ʺBeans,ʺ another individual who sold drugs 


                                              
           3          Matthew Davis is not related to defendant‐appellant Ruben Davis. 
           4  Despite the threat, Wilson testified that he agreed to commit the murder 
voluntarily. 


                                                   6 
 
                                                                                        

for Key.  After Beans left, Matt introduced Wilson to Keith Burges, or ʺCuzzo,ʺ 

and the three of them walked into the lobby of 321.  Beans returned to the lobby 

and retrieved two handguns from a staircase.  He banged on a mailbox with his 

fist to open it and put the guns inside.  

             Wilson spent three or four days with Matt and his associates at 321.  

During that time, Matt told Wilson that there had been a change of plans; Cuzzo 

would be the primary shooter, and Wilson would be the backup.  Wilson 

understood this to mean he would be responsible for shooting at anyone who 

shot at Cuzzo.  At no point prior to the murder did Wilson know the targetʹs 

identity; he learned Harrisonʹs name after he was arrested.  

             Wilson never asked Matt why Matt wanted him to kill someone, 

who the target was, or what he would get in exchange.  Wilson hoped to get 

money out of his agreement to kill Harrison, but no one discussed a specific 

dollar amount for Wilsonʹs compensation prior to the murder.  He hoped to 

become part of a team, with ʺpeople by [his] side.ʺ  Tr. 919.  He further testified 

that ʺMatt was basically telling me they was going to hold me down, that I was 

going to be good.ʺ  Tr. 918.  Wilson understood this to mean that Matt and his 




                                             7 
 
                                                                                      

group would ʺhold me down, give me money, look out for me, watch over me,ʺ 

and that this meant he would be ʺaccepted with them.ʺ  Tr. 918.    

             A few days prior to the murder, Beans gave Wilson and Cuzzo the 

guns from the mailbox in the lobby of 321.  Wilson received a silver .380 caliber 

gun and Cuzzo a silver revolver.  Wilson and Cuzzo left the building and walked 

through the housing projects on Courtlandt Avenue.  Wilson was carrying the 

gun in his waistband.  Wilson did not know whom they were looking for, so he 

just followed Cuzzo.  He understood that they were looking for the target of the 

murder plot.  As they walked, a police car drove down the opposite side of the 

block.  The car stopped and the officers jumped out.  Wilson and Cuzzo, still 

carrying the guns from Beans, ran as the officers chased them.  At some point, 

Wilson jumped over a gate and the gun fell to the ground.  He continued to run.  

He had lost Cuzzo at this point.  After waiting a couple of minutes, he returned 

to Headquarters and told the group, which included Joseph Tarean, or ʺT,ʺ and a 

man known as ʺE‐Wop,ʺ that he had dropped the gun.  

             Matt called Wilson and told him that he would have to pay for the 

gun if he did not find it.  Wilson left the building and ran into T, who told him 

that the area was clear of police activity.  Wilson retraced his steps and found the 




                                         8 
 
                                                                                       

gun buried in the grass.  He picked it up and returned to 321, where Matt, T, 

Beans, and others were hanging out.  Key arrived and began talking to Matt, who 

then introduced Key to Wilson. 

            Two or three days later, Wilson got a phone call from Matt, asking 

him to come up to Courtlandt Avenue.  Wilson called Matt once he had arrived, 

and Matt told Wilson he was across the street in a van.  Wilson got into the van.  

Later, Key pulled up in a black Jeep.  Key and Matt began talking through their 

rolled‐down windows.  Wilson could not understand what they were saying and 

thought that they were speaking in code.  They spoke for a few minutes. 

            Wilson left the van to go to the store.  When Wilson got back to the 

van, Matt drove him around the block and told Wilson to do what he had been 

asked to do initially.  Wilson understood this to mean that Matt was asking him 

kill someone.  Wilson agreed.  Matt handed Wilson a silver revolver from a 

concealed compartment in the roof of the van.  Matt described the target to 

Wilson as a black man with braids and let Wilson out on the sidewalk.  Wilson 

looked in the barbershop where Matt told him the target would be but did not 

see anyone other than the barbers.  Matt called Wilson numerous times to see 




                                         9 
 
                                                                                      

what was going on.  During one of these calls, Wilson realized that he was at the 

wrong barbershop and proceeded up the block to another barbershop.  

            Matt provided Wilson with additional details regarding Harrisonʹs 

appearance, and Wilson spotted Harrison walking towards him.  Wilson ducked 

into a store, and Harrison and his friends entered the store behind Wilson.  

Wilson left the store and took another call from Matt, who expressed frustration 

that the shooting had not yet occurred.  Matt told Wilson to ʺdo what [he] got to 

doʺ and then run around the corner to Third Avenue, where Matt would pick 

him up in the minivan.  Tr. 941.  Wilson hid between two cars and moved the 

gun from his waistband to the front pocket of his sweatshirt.  He then walked out 

from behind the cars towards Harrison and shot him three times.  Harrison later 

died from the gunshot wounds. 

            Wilson turned and ran to Third Avenue where he jumped into the 

van with Matt, Beans, and another individual.  Wilson gave his sweatshirt and 

the gun to Beans and changed into another shirt that Matt gave him.  Wilson told 

Matt he was not sure if he had killed Harrison.  Matt let Wilson out of the 

minivan and told him to shower and relax. 




                                        10 
 
                                                                                               

                      Later that night, Matt called Wilson and told him it was ʺpay day.ʺ  

Tr. 946.  Wilson believed that he was going to get paid for the murder.  Wilson 

went to Mattʹs house, where Matt was standing outside the van with Beans, 

Cuzzo, and Jamal Brooks.  They all got into the van and drove to Manhattan.  

Once they reached their destination, Wilson and Matt got out and stopped at a 

grocery store.  Key was standing across the street from the store, and they 

crossed over to talk to him.  Key thanked Wilson for ʺhandling that situation for 

him,ʺ which Wilson understood to mean shooting Harrison.  Tr. 948.  Key then 

handed Wilson $1,000 in cash.  After paying Wilson, Key appeared to be in high 

spirits and told Wilson ʺthatʹs how you get money.ʺ  Tr. 949.   

           C.         The Car Stop 

                      Drug Enforcement Administration (ʺDEAʺ) Special Agent John 

Livanis, assigned to the New York Field Division Strike Force, was involved in 

an ongoing investigation of Key that began in June 2012.  Based on information 

provided by a confidential informant, Livanis and his team began conducting 

surveillance of Key.5 


                                              
           5  Livanis and his team did not know Keyʹs identity at the time he first 
became a target of the investigation.  After the NYPD traced a license plate number of a 
Nissan Maxima driven by Key (FBZ 3330), which had been provided to Livanis by a 
confidential informant, Livanis learned that Key was being investigated for drug‐


                                                 11 
 
                                                                                                                                                 

                      In June 2012, Livanis observed a man, later identified as Key, leave a 

store with a large shopping bag, after the informant saw the man purchase a kilo 

press, a device used to package large quantities of drugs.  On August 3, 2012, 

three days before the Car Stop, Livanis observed the same man leave 3427 

Bruckner Boulevard, an apartment building in the Bronx, with a small gift bag 

and head to a body shop in Mount Vernon, New York, in the Nissan Maxima 

previously identified by the informant.  The man brought the gift bag, which 

Livanis believed to contain either drugs or money, into the body shop and left 

without it. 

                      On August 6, 2012, the day of the Car Stop, Livanis, New York State 

Police Senior Investigator Frederick Cabbell, and a team of agents resumed 

surveillance, looking for the Maxima.  The agents saw a man park a Toyota 

Sienna, which had no front license plate, across from 3427 Bruckner Boulevard.  

Livanis recognized the man from his previous surveillance operations but did 

not convey his suspicion to anyone else on the team.  The man got out of the 

Sienna and looked up and down the block repeatedly, even though there was no 

car traffic on the street.  Cabbell found the manʹs behavior ʺsuspicious,ʺ App. 251, 

                                                                                                                                                  
related activity and murder‐for‐hire, and that Key was connected to Davis, who was 
also the subject of an ongoing narcotics investigation. 


                                                                      12 
 
                                                                                            

and based on his experience, he believed that the man was checking for police or 

other observers in the area. 

                      After crossing the street, the man entered the building.  He 

reappeared within minutes, holding a green plastic bag with a weighted, brick‐

shaped object inside.  He walked back across the street quickly and got into the 

driverʹs seat of the Sienna.  Based on their observations and experience, both 

Livanis and Cabbell suspected that the bag contained either drugs or drug 

proceeds. 

                      Cabbell then instructed the team, comprised of agents in several 

unmarked vehicles, to follow the Sienna.6  Livanis stayed back at the apartment 

building and listened to the communications on his radio.  Cabbell also followed 

the Sienna and saw the driver use a cell phone.  Cabbell instructed the team to 

make a traffic stop.  Special Agents Kuzman and Lorens turned on their lights 

and sirens and, using their PA system, instructed the Sienna to pull over.  The car 

slowed down briefly but did not stop, and eventually took off onto the highway.  

Kuzman repeatedly called out for the car to pull over while it weaved in and out 

of traffic on the northbound Bruckner Expressway at high speeds.  The driver of 

                                              
           6 Although the district court found that only Livanis instructed the team to 
pursue the Sienna, both Livanis and Cabbell testified that they did so. 


                                                 13 
 
                                                                                       

the Sienna remained on his phone, and Kuzman informed the team that the 

driver was failing to yield.  The surveillance team continued in pursuit for five to 

eight minutes.  Finally, the car took the Stillwell Avenue exit off the Expressway 

and came to a stop in a nearby intersection. 

             Cabbell drew his weapon and ran towards the Sienna screaming 

ʺpoliceʺ with his badge visible; other members of the team did the same.  

Kuzman got out of his car and asked the driver to show his hands, but the driver 

continued to use his cell phone.  Cabbell holstered his weapon and removed the 

driver from the vehicle.  The cell phone was still inside the car. 

             Cabbell saw the green plastic bag between the two front seats.  The 

bag was wrapped tightly such that the rectangular shape of its contents was 

apparent.  Cabbell removed and opened the bag to find $10,000 in cash bundled 

with rubber bands inside. 

             The driver was handcuffed and taken to the 45th Precinct.  Cabbell 

stayed behind with the car and moved it out of traffic.  He then conducted a 

ʺcursory searchʺ of the car.  App. 243.  Cabbell found additional cell phones, New 

York license plate FBZ 3330, receipts for several additional cell phones, 

miscellaneous papers, and two Pelican cases with instructions for a GPS device.  




                                          14 
 
                                                                                         

At that time, he recognized the license plate from his investigation as belonging 

to Key.  In an effort not to raise Keyʹs suspicions about the broader investigation, 

the agents decided not to proceed with prosecution.  They also opted not to seize 

any evidence from the car other than the green bag.  Cabbell returned to the 

precinct and told Key that his money had been seized, but that he would get his 

car keys back.  

      D.     The Apartment Search  

             On the morning of September 19, 2012, Key was arrested by Federal 

Bureau of Investigations (ʺFBIʺ) Agent Brendan Kenney and a team of 12 to 15 

law enforcement personnel in an apartment at 1604 Metropolitan Avenue in the 

Bronx.  Kenney and another agent knocked on the apartment door and 

announced themselves.  Key answered the door in boxer shorts and an 

undershirt, holding a cell phone.  Kenney and another agent took the cell phone 

from Key, pulled him into the hallway, and handcuffed him.  After the agents 

made sure no one else was in the apartment, they brought Key back inside to get 

dressed. 




                                         15 
 
                                                                                             

                      When Kenney brought Key into the living room, Kenney noticed ʺa 

number of cell phonesʺ on the table.  App. 245.7  At that time, the FBI was 

investigating Key for narcotics trafficking and a murder‐for‐hire conspiracy that 

involved cell phones.  Kenney was also aware of a wiretap investigation into 

Keyʹs drug trafficking activities that involved cell phones.  Kenney asked Key if 

there were firearms or drugs in the apartment; Key said that there were not and 

gave Kenney verbal consent to search the apartment for firearms and drugs.  At 

no point did Kenney ask Key to complete a consent form.  

                      Kenney went into the bedroom to get clothes for Key.  He picked up 

a pair of jeans and checked them for contraband.  He found car keys for a Toyota 

and a Bentley, as well as cash in the jeansʹ pockets.  Kenney knew from the 

ongoing investigation that Key operated a Toyota Sienna and a Bentley.  As the 

agents went through the apartment, they also recovered cell phones, an iPad, 

and an address book.  The search lasted approximately 15 minutes.  Key was 

seated in the living room for the duration of the search and did not ask the 

agents to stop at any point. 




                                              
              At oral argument, defense counsel and the government agreed that four or 
              7

five cell phones were recovered.   


                                                 16 
 
                                                                                     

             After the search was completed, Kenney and an NYPD detective 

transported Key to the FBIʹs office at 26 Federal Plaza in Manhattan.  Kenney 

provided Key with a property receipt for the items that were seized. 

II.   The Proceedings Below 

             In a superseding indictment filed February 25, 2014, Key was 

charged with narcotics conspiracy in violation of 21 U.S.C. §§ 841(a)(1) and 846 

(Count One); use, carrying, and possession of firearms in connection with the 

narcotics conspiracy in violation of 18 U.S.C. §§ 924 and 2 (Count Two); 

conspiracy to commit murder‐for‐hire and attempted murder‐for‐hire of 

Matthew Allen in violation of 18 U.S.C. §§ 1958 and 2 (Counts Three and Four); 

use, carrying, and possessing of a firearm in connection with the Allen murder‐

for‐hire conspiracy in violation of 18 U.S.C. §§ 924 and 2 (Count Five); conspiracy 

to commit murder‐for‐hire and murder‐for‐hire of Terry Harrison in violation of 

18 U.S.C. §§ 1958 and 2 (Counts Six and Seven); murder in connection with the 

narcotics conspiracy in violation of 21 U.S.C. § 848(e)(1)(A) and 18 U.S.C. § 2 

(Count Eight); and aiding and abetting the use of a firearm to commit murder in 

connection with the Harrison murder‐for‐hire charges in violation of 18 U.S.C. 

§§ 924(j)(1) and 2 (Count Nine). 




                                         17 
 
                                                                                      

             Before trial, Key moved to suppress physical evidence recovered 

from the Car Stop and the Apartment Search.  After a two‐day hearing, the 

district court denied Keyʹs suppression motions, ruling from the bench.  The 

court credited the testimony of the law enforcement officers and denied 

suppression, ruling that (1) the Car Stop was supported by probable cause to 

believe that a crime had occurred, (2) the automobile exception justified the 

search of the car for the green plastic bag, and (3) the evidence, not ultimately 

seized, from the rear of the car would have been discovered in a permissible 

inventory search.  Regarding the Apartment Search, the court ruled that, based 

on his training, experience, and knowledge of the investigation, Kenney had 

probable cause to believe that the electronic items and address book were 

evidence of criminal activity and thus was justified in seizing them under the 

plain view doctrine. 

             Keyʹs trial began on March 17, 2014 and lasted approximately two 

weeks.  The government called approximately 25 witnesses, including Wilson, 

the man who killed Harrison, and introduced wiretap records and physical 

records, including narcotics paraphernalia, a firearm, a photograph of items 

seized during the Car Stop, cell site records, phone records, Department of Motor 




                                         18 
 
                                                                                        

Vehicles records, and bank records.  The district court denied Keyʹs motions for a 

directed verdict at the close of the governmentʹs case and at the end of the trial. 

             On April 2, 2014, the jury found Key guilty on Counts One through 

Six ‐‐ the drug trafficking charges, the Allen murder‐for‐hire charges, and 

conspiracy to commit the Harrison murder‐for‐hire ‐‐ and not guilty on Counts 

Seven through Nine ‐‐ the substantive murder, murder‐for‐hire, and firearm 

charges relating to the Harrison murder. 

             On March 27, 2015, Judge Stein sentenced Key principally to life 

imprisonment on Count One, a concurrent ten yearsʹ imprisonment on Counts 

Three, Four, and Six, a consecutive five yearsʹ imprisonment on Count Two, and 

a consecutive 25 yearsʹ imprisonment on Count Five, for a total sentence of life 

imprisonment plus 30 years. 

             This appeal followed. 

                                   DISCUSSION 

             Two issues are presented:  (1) the sufficiency of the evidence as to 

the pecuniary value element of murder‐for‐hire with respect to Count Six, and (2) 




                                         19 
 
                                                                                            

the legality of the Car Stop and the Apartment Search.8  We address each issue in 

turn. 

I.         The Suﬃciency of the Evidence 

                      In considering the sufficiency of the evidence on appeal of a 

conviction, we ʺview the evidence in the light most favorable to the government, 

crediting every inference that could have been drawn in the governmentʹs favor, 

and deferring to the juryʹs assessment of witness credibility and its assessment of 

the weight of the evidence.ʺ  Rosemond, 841 F.3d at 113 (quoting United States v. 

Coplan, 703 F.3d 46, 62 (2d Cir. 2012)).  We must affirm if ʺany rational trier of fact 

could have found the essential elements of the crime beyond a reasonable 

doubt.ʺ  Id. (quoting United States v. Vernace, 811 F.3d 609, 615 (2d Cir. 2016)).   

           A.         Applicable Law 

                      The murder‐for‐hire statute prohibits traveling in interstate or 

foreign commerce, or using a facility of interstate commerce, with intent that a 

murder ʺtake place in exchange for the provision of, or a promise to pay, 

anything of pecuniary value.ʺ  United States v. Frampton, 382 F.3d 213, 218 (2d Cir. 

2004).  Section 1958 of Title 18 of the United States Code provides: 
                                              
           8  Key also argues that his drug‐related convictions were impermissibly 
tainted by prejudicial spillover from the murder‐for‐hire convictions.  In light of our 
affirmance of the murder‐for‐hire convictions, this argument is foreclosed. 


                                                  20 
 
                                                                                         

      Whoever travels in or causes another . . . to travel in interstate or 
      foreign commerce, or uses or causes another . . . to use the mail or 
      any facility of interstate or foreign commerce, with intent that a 
      murder be committed in violation of the laws of any State or the 
      United States as consideration for the receipt of, or as consideration 
      for a promise or agreement to pay, anything of pecuniary value, or 
      who conspires to do so, shall be . . . imprisoned for not more than 
      ten years . . . ; and if personal injury results, shall be . . . imprisoned 
      for not more than twenty years . . . ; and if death results, shall be 
      punished by death or life imprisonment . . . . 

18 U.S.C. § 1958(a).   

             As the wording of the statute makes clear, there must be the intent 

that a murder be committed as ʺconsiderationʺ for the payment of, or promise or 

agreement to pay, something of ʺpecuniary value.ʺ  Id.  We have held that ʺthere 

must be a ʹquid‐pro‐quo (or at least the promise of such) between the parties to 

the transaction.ʹʺ  United States v. Hardwick, 523 F.3d 94, 100 (2d Cir. 2008) 

(quoting United States v. Hernandez, 141 F.3d 1042, 1057 (11th Cir. 1998)).  Not all 

intended exchanges, however, satisfy the statuteʹs ʺpecuniary valueʺ 

requirement.  The mere fact that the intended exchange between the solicitor of 

the murder and the solicited murderer ʺcould inure to the economic benefit of the 

latter is insufficient.ʺ  Frampton, 382 F.3d at 219.  For the exchange to be 

ʺpecuniary,ʺ the intended consideration must be ʺsomething the ʹprimary 

significanceʹ of which lay in its ʹeconomic advantage.ʹʺ  Id. (quoting 18 U.S.C. 



                                           21 
 
                                                                                             

§ 1958(b)(1)).  Accordingly, we have held that the promise of a favor is 

insufficient to sustain a murder‐for‐hire conviction under § 1958 absent 

ʺevidence suggesting that either party had an understanding as to the form that 

it would actually take.ʺ  Id.9   

                      To sustain a conviction for conspiracy, the government must prove 

that the defendant ʺknowingly joined and participated in [the conspiracy]ʺ and 

ʺpossessed the specific intent to commit the offense that was the object of the 

conspiracy.ʺ  United States v. Valle, 807 F.3d 508, 515‐16 (2d Cir. 2015).  The 

government need not prove that the conspirators ʺhave agreed on the details of 

the conspiracy, so long as they agreed on the essential nature of the plan.ʺ  United 

States v. Geibel, 369 F.3d 682, 689 (2d Cir. 2004).  ʺ[P]roof of a tacit understanding 

will suffice.ʺ  United States v. Rea, 958 F.2d 1206, 1214 (2d Cir. 1992).  A 

defendantʹs participation in a conspiracy can be proven by circumstantial 

evidence.  See United States v. Aleskerova, 300 F.3d 286, 292‐93 (2d Cir. 2002).   


                                              
           9   A number of circuits have held that ʺ§ 1958 does not require the existence 
of an actual murder‐for‐hire agreement.ʺ  United States v. Dvorkin, 799 F.3d 867, 875 (7th 
Cir. 2015) (collecting cases).  The Seventh Circuit has noted that our circuitʹs precedents, 
specifically Hardwick and Frampton, contain language that ʺcould be construed as 
inconsistentʺ with that position.  Id. at 877 n.21 (citing Hardwick, 523 F.3d at 99, and 
Frampton, 382 F.3d at 217).  We need not address this issue, as here there was sufficient 
evidence to show that all three parties to the murder‐for‐hire scheme had a mutual 
understanding that Wilson would be paid for his work. 


                                                 22 
 
                                                                                         

      B.     Application 

             The question is whether a reasonable jury could have found that Key 

and others agreed to commission Harrisonʹs murder in exchange for the 

provision of, or a promise to pay, something of pecuniary value.  We answer in 

the affirmative and uphold Keyʹs conviction.   

             Key argues that Wilsonʹs vague testimony regarding what he was to 

receive in exchange for Harrisonʹs murder shows only that Wilson was expecting 

an unspecified favor, which cannot support a finding of pecuniary value.  In 

Frampton, the only evidence of consideration for the agreement to commit 

murder was a co‐conspiratorʹs testimony that the shooter would receive an 

unspecified ʺfavor,ʺ later clarified as ʺ[a]nything he need.ʺ  Frampton, 382 F.3d at 

218.  We rejected the governmentʹs argument that the jury could infer that the 

ʺfavorʺ carried inherent economic value and, thus, satisfied the consideration 

requirement.  Id. at 218‐19.   

             Here, unlike in Frampton, the record contains evidence from which 

the jury could find that the parties had an understanding that Wilson would be 

paid to murder Harrison.  Cf. id. at 219.  Wilsonʹs descriptions of his interactions 

with Matt make clear that more than an undefined favor was promised.  Wilson 




                                         23 
 
                                                                                      

and Matt discussed the shooting over the course of several days, including what 

Wilson would receive in return for the murder.  Although he was not directly 

involved in the conversations, Key was present, and a reasonable jury could have 

inferred that Matt was receiving instructions from Key.  Unlike in Frampton, 

where there was no indication that either party believed that money would be 

exchanged, Wilson testified that he understood Davisʹs representation that he 

would ʺhold [Wilson] downʺ to mean, among other things, that Matt and Keyʹs 

other associates would take care of Wilson financially.  Indeed, Wilson testified 

that he understood the group would ʺhold me down, give me money, look out for 

me.ʺ  Tr. 918 (emphasis added). 

            Keyʹs conduct after the murder also sheds light on the arrangement 

between Matt and Wilson.  Shortly after the shooting, Matt told Wilson that it 

was ʺpay day.ʺ  Matt then brought him to Key, who handed Wilson $1,000 and 

thanked him for ʺhandling that situation.ʺ  Tr. 946, 948.  Hence, Matt, Wilson, 

and Key all acted as if they understood that Wilson would be paid for the deed. 

            For the substantive murder‐for‐hire crime, we assess whether the 

pecuniary value element was met when the agreement was made.  Frampton, 382 

F.3d at 219.  Here, Key and his co‐conspiratorsʹ post‐agreement course of conduct 




                                        24 
 
                                                                                           

is circumstantial evidence of Keyʹs specific intent at the time Wilson was hired to 

provide monetary compensation for the murderʹs completion.  In particular, Key 

paid Wilson after the murder.  See United States v. Anderson, 747 F.3d 51, 61 (2d 

Cir. 2014) (ʺCircumstantial evidence may be used to prove specific intent to 

commit the object of a conspiracy. . . .ʺ).  Thus, drawing all inferences in the 

governmentʹs favor, a rational jury could conclude that, at the time of the initial 

solicitation, Wilson and Matt agreed that the murder would be carried out in 

exchange for financial compensation to be provided by Key.      

             Key contends that the post‐murder payment is insufficient to 

establish the pecuniary value element, citing, inter alia, United States v. Chong, 419 

F.3d 1076 (9th Cir. 2005).  In Chong, the Ninth Circuit held that the jury did not 

have adequate evidence to find that $100 given to a hitman after a murder 

constituted compensation for the murder‐for‐hire in the absence of an overt 

agreement or understanding between the hitman and the defendant (or the 

defendantʹs co‐conspirators).  Chong, 419 F.3d at 1082.  At the time of the 

agreement, the hitman was aware only that he and other volunteers would be 

traveling to Boston from San Francisco and that they would be bringing guns to 

complete an unspecified task.  Id. at 1083.  It was not until the volunteers reached 




                                          25 
 
                                                                                                  

Boston that they were told, right before the murder took place, that the job was to 

kill someone.  Id.  The court concluded that the evidence showed only that the 

shooter ʺvolunteered for a dangerous assignment and wound up getting some 

walking‐around money.ʺ  Id.  On those facts, the Ninth Circuit held that the jury 

had insufficient evidence to find that the shooter agreed to travel to Boston to 

commit a murder in exchange for something of pecuniary value offered by the 

defendant or his co‐conspirators.  Id. at 1083‐84.10  

                      Here, Wilson knew exactly what he was being asked to do when he 

agreed to assist Matt.  The evidence at trial established that Matt discussed with 

Wilson what Wilson would receive for assisting with the murder of Harrison, 

although it is hard to divine the precise nature of that consideration from only 

Wilsonʹs recollection of their interactions prior to the murder.  Nonetheless, a 

jury could reasonably find that when Matt told Wilson that he would ʺbe good,ʺ 


                                              
            
           10      In further support of his argument, Key cites the decision of the district 
court (Forrest, J.) on Matthew Davisʹs Rule 29 motion in his criminal case.  See United 
States v. Davis, 103 F. Supp. 3d 396 (S.D.N.Y. 2015).  In holding that no rational juror 
could find that the pecuniary value element was met as to Matt, the district court noted 
that ʺ[i]t is . . . legally insufficient that [Matt] Davis may have held a unilateral belief 
that the likely form of compensation was moneyʺ without any indication of Wilsonʹs 
understanding.  Davis, 103 F. Supp. 3d at 404.  Here, of course, there was a different 
record, including evidence of Wilsonʹs understanding of the bargained‐for exchange, as 
well as a jury verdict against Key.  Accordingly, the disposition of Mattʹs case in the 
district court carries little weight. 


                                                 26 
 
                                                                                      

Matt was promising financial compensation, particularly in light of Wilsonʹs 

post‐murder interactions with Matt and Key.   

            Finally, in addition to his arguments regarding the pecuniary value 

element, Key argues that there is no evidence that he knew the murder had been 

planned, let alone who would commit the murder or that someone would be 

paid for its commission.  We are not persuaded.  Wilsonʹs testimony about his 

interactions with Matt and the other members of Keyʹs crew, when considered 

with his testimony as a whole, provided a basis for the jury to conclude that Key 

not only knowingly participated in the murder‐for‐hire conspiracy, but also was 

the driving force behind the plan.  After Matt asked Wilson to commit the 

murder, Wilson spent the next few days in the company of Matt, Beans, Cuzzo, 

and others.  Matt and Beans provided Wilson with guns and instructed him on 

the plans for the murder.  As Wilson sat in Mattʹs minivan just before the 

murder, Key pulled up in his car and had a conversation with Matt in a code that 

Wilson could not understand.  When Wilson was trying to find Harrison, he saw 

T and E‐Wop positioned as lookouts on the street.  After the shooting, Matt and 

Beans took Wilsonʹs clothes and gun from him.  Within hours, Matt called Wilson 




                                        27 
 
                                                                                        

to tell him that it was ʺpay day.ʺ  Tr. 946.  Then, Wilson, Matt, Beans, Cuzzo, and 

Brooks all drove to Manhattan where they met Key, who then paid Wilson. 

             In addition to the evidence regarding the planning and execution of 

Harrisonʹs murder, the government introduced evidence of Keyʹs role as a high‐

level drug supplier and his relationship with Matt and other young men who 

acted at his direction.  The testimony at trial established that Key supplied large 

quantities of cocaine to drug organizations run by co‐defendants Ruben Davis 

and Jermaine Smalls.  Two witnesses testified that Matt sold drugs for Key, and 

one witness testified that Matt stored drugs that Key had supplied to Smalls in 

his grandmotherʹs house.  One cooperator testified that Key stopped giving Matt 

drugs to sell, or ʺwork,ʺ when Key thought that Matt was selling too slowly.  Tr. 

578.  A member of Smallsʹs crew testified that Smalls was scared that Key would 

retaliate against him through his associates, who Smalls called ʺwolves,ʺ due to 

an outstanding debt.  Tr. 572.  The jury also heard from a member of Ruben 

Davisʹs organization, who testified that Key discussed having a mutual associate 

killed, stating that he did not tolerate disrespect and had young men who ʺwill 

do anythingʺ for him.  Tr. 1410.   




                                         28 
 
                                                                                      

             The government also presented evidence from which the jury could 

infer that Key conspired with others to have Harrison killed because of a 

longstanding dispute over drug selling territory.  Bernard Folks, who sold drugs 

for Harrison, testified that Harrison supplied his crew with guns to protect 

themselves from and attack other local gangs who sold in the same territory, 

including the crew that sold drugs out of 321.  Jiya Canady, who was involved in 

the murder‐for‐hire of Matthew Allen, testified about a conversation with Key, 

during which Key told Canady that he had a rivalry with other crews over 

territory in the Bronx and had to ʺlay somebody down.ʺ  Tr. 113.  Canady further 

testified that Key reported that the other drug dealers in the housing projects ʺfell 

in lineʺ and ʺaccepted his . . . controlʺ after the murder.  Tr. 114.   

             Accordingly, because a rational jury could have inferred that Key 

participated in the conspiracy to murder Harrison and specifically intended that 

Wilson would be paid in exchange for committing the murder, we conclude that 

there was sufficient evidence to satisfy the pecuniary value element of the 

murder‐for‐hire analysis. 




                                           29 
 
                                                                                         

II.    The Searches  

              We review a district courtʹs ruling on a suppression motion for clear 

error as to factual findings, ʺgiving special deference to findings that are based 

on determinations of witness credibility,ʺ and de novo as to questions of law.  

Hussain, 835 F.3d at 312‐13 (quoting United States v. Lucky, 569 F.3d 101, 106 (2d 

Cir. 2009)).  In so doing, we conclude that Keyʹs motion was properly denied and 

the evidence from the challenged searches was properly admitted. 

       A.     The Car Stop 

              Key argues that Investigator Cabbellʹs warrantless search of his car 

was unconstitutional because (1) the search of the passenger cab was not 

justifiable either as a search incident to arrest or under the automobile exception, 

and (2) the evidence observed in the rear storage area of the car would not have 

been acquired lawfully had the unlawful search not occurred. 

              1.     Applicable Law 

              Warrantless searches are ʺper se unreasonable under the Fourth 

Amendment ‐‐ subject only to a few specifically established and well‐delineated 

exceptions.ʺ  United States v. Navas, 597 F.3d 492, 497 (2d Cir. 2010) (quoting Katz 

v. United States, 389 U.S. 347, 357 (1967)).   




                                            30 
 
                                                                                         

             The ʺautomobile exceptionʺ permits law enforcement officers to 

search without a warrant ʺa readily mobile vehicle where there is probable cause 

to believe that the vehicle contains contraband.ʺ  Navas, 597 F.3d at 497 (citing 

Pennsylvania v. Labron, 518 U.S. 938, 940 (1996) (per curiam)).  If the exception 

applies, ʺit justifies the search of every part of the vehicle and its contents that 

may conceal the object of the search.ʺ  United States v. Ross, 456 U.S. 798, 825 

(1982).  

             ʺ[P]robable cause exists where the facts and circumstances within . . . 

[the officersʹ] knowledge and of which they had reasonably trustworthy 

information [are] sufficient in themselves to warrant a [person] of reasonable 

caution in the belief that evidence of a crime will be found in the place to be 

searched.ʺ  United States v. Gaskin, 364 F.3d 438, 456‐57 (2d Cir. 2004) (quoting 

Brinegar v. United States, 338 U.S. 160, 175‐76 (1949)) (internal quotation marks 

omitted).  Of course, probable cause is a dynamic concept, and we have 

recognized that a law enforcement officerʹs experience and training may permit 

the officer to ʺdiscern probable cause from facts and circumstances where a 

layman might not.ʺ  Id. at 457.  Furthermore, under the collective knowledge 

doctrine, even if the law enforcement officer actually conducting the search lacks 




                                           31 
 
                                                                                            

the relevant facts to support probable cause, the search may nonetheless be 

permissible if the officer acted on the assessment or instructions of other officers 

who did have such facts.  United States v. Colon, 250 F.3d 130, 135 (2d Cir. 2001); 

see also Hussain, 835 F.3d at 316 n.8. 

             In addition, law enforcement officers taking a vehicle into custody 

after an arrest may search it and inventory its contents ʺwithout need for a search 

warrant and without regard to whether there is probable cause to suspect that 

the vehicle contains contraband or evidence of criminal conduct.ʺ  United States v. 

Lopez, 547 F.3d 364, 369 (2d Cir. 2008).  Thus, after a lawful arrest (for example, 

after a traffic violation) where a search incident to arrest is not justified, evidence 

recovered from an immediately ensuing search may be admissible nevertheless 

ʺif the contents would inevitably have been discovered in a permissible 

inventory search.ʺ  United States v. Perea, 986 F.2d 633, 644 (2d Cir. 1993).   

             2.     Application 

             Here, there was ample evidence for the agents to believe that Keyʹs 

vehicle contained contraband.  Cabbellʹs testimony, credited by the district court, 

established that he was conducting surveillance as part of a larger drug 

trafficking investigation when he saw a man emerge from a minivan without a 




                                          32 
 
                                                                                             

front license plate and look up and down the block several times over a period of 

minutes, even though there was no street traffic at the time.  Cabbell then saw 

the man enter an apartment building and return minutes later with a green 

plastic bag weighed down by a brick‐shaped object, now hurrying back to the 

car.  At that time, Cabbell suspected that the package in the bag contained drugs 

or drug‐related proceeds.  But there was more. 

             After Cabbell instructed his team to stop Keyʹs car, Key failed to pull 

over and continued driving at high speeds with the agents in pursuit for five to 

eight minutes.  Keyʹs initial efforts to escape surely provided the agents 

additional reason to believe that Key had something to hide.  We have long 

recognized flight as an appropriate factor supporting a finding of probable cause 

to search a vehicle after it is stopped.  See United States v. Christophe, 470 F.2d 865, 

868‐69 (2d Cir. 1972); see also United States v. Oliver, 363 F.3d 1061, 1068‐69 (10th 

Cir. 2004).  The agents could have reasonably concluded that Key was 

transporting drugs.   

             Key also contests the admission of testimony regarding the evidence 

observed in the back of his car.  We agree with the government that the evidence 




                                           33 
 
                                                                                         

in the back of the car would have been discovered in an inventory search given 

Keyʹs arrest. 

             As Key acknowledges, the inevitable discovery doctrine requires the 

district court to assess, ʺviewing affairs as they existed at the instant before the 

unlawful search occurred, what would have happened had the unlawful search 

never occurred.ʺ  United States v. Stokes, 733 F.3d 438, 444 (2d Cir. 2013) (emphasis 

omitted) (quoting United States v. Eng, 971 F.2d 854, 861 (2d Cir. 1992)).  After 

Cabbell recovered the green plastic bag from the front of the car, Key was 

handcuffed and transported to the precinct.  At that point, Keyʹs car was still 

sitting in the middle of an active roadway.  Cabbell then moved the car out of the 

line of traffic before conducting a ʺcursory searchʺ of the rest of the vehicle.  

Govʹt App. 232.  After Key was under arrest and had been taken away from the 

scene, Cabbell was entitled to conduct an inventory search before taking the 

vehicle into police custody as part of routine procedure.  See Lopez, 547 F.3d at 

369‐70.  As a result, discovery of the evidence in the back of the car was 

inevitable.  Keyʹs challenge to the evidence seized from the Car Stop fails. 




                                          34 
 
                                                                                         

      B.     The Apartment Search 

             Key also argues that the district court erred in concluding that Agent 

Kenney was justified during the apartment search in seizing cell phones, an iPad, 

and an address book as evidence of possible criminal activity under the plain 

view doctrine because any incriminating character of such items cannot be 

immediately discerned. 

             1.     Applicable Law 

             The ʺplain viewʺ exception to the Fourth Amendmentʹs warrant 

requirement is well‐established.  United States v. Andino, 768 F.3d 94, 99 (2d Cir. 

2014).  Under the plain view doctrine, a law enforcement officer may seize 

evidence without a warrant if (1) the officer is ʺlawfully in a position from which 

[the officer] view[s] an object,ʺ (2) the objectʹs ʺincriminating character is 

immediately apparent,ʺ and (3) the officer has ʺa lawful right of access to the 

object.ʺ  Minnesota v. Dickerson, 508 U.S. 366, 375 (1993).  When an officer, during 

a justified intrusion, encounters incriminating evidence, ʺ[t]he doctrine serves to 

supplement the prior justification ‐‐ whether it be a warrant for another object, 

hot pursuit, search incident to lawful arrest, or some other legitimate reason for 




                                           35 
 
                                                                                          

being present unconnected with a search directed against the accused ‐‐ and 

permits the warrantless seizure.ʺ  Horton v. California, 496 U.S. 128, 135‐36 (1990). 

             2.     Application 

             Key does not challenge the officersʹ right to be present in his 

apartment at the time of the challenged seizure or to access the seized objects.  

Instead, Key argues that the ubiquity of cell phones and the fact that he was 

arrested in his home preclude a finding that the incriminating character of the 

phones and tablet was immediately apparent.  We disagree. 

             Research suggests that virtually every adult in the United States 

owns a cell phone, ʺwhich [is] now such a pervasive and insistent part of daily 

life that the proverbial visitor from Mars might conclude [it was] an important 

feature of human anatomy.ʺ  Riley v. California, 134 S. Ct. 2473, 2484 (2014); see 

generally Mobile Phone Ownership, Pew Research Center (January 11, 2017), 

http://www.pewinternet.org/chart/mobile‐phone‐ownership/.  As Key notes, it is 

increasingly common for individuals to own more than one mobile phone: an 

employer might require a separate device for security reasons, an individual 

might decide to upgrade to a newer model, or a parent might purchase a phone 




                                          36 
 
                                                                                           

for a child.  As a result, we are mindful that the presence alone of a cell phone, or 

even several cell phones, in a home is not inherently incriminating. 

             We nevertheless disagree with Key that Kenney had no reason to 

believe that the phones in the apartment would provide evidence of criminality, 

and we conclude that Kenney was justified in seizing the phones and iPad under 

the plain view doctrine.  At the time of Keyʹs arrest, Kenney had been 

investigating him for months.  The investigation had revealed that the murder‐

for‐hire conspiracies involved the use of multiple cell phones.  A separate 

wiretap investigation that Kenney was aware of showed that Key and his co‐

conspirators used cell phones to conduct drug‐related activity.  Kenney had 

analyzed Keyʹs use of numerous cell phones in connection with his purported 

criminal activity.  Finally, in Kenneyʹs experience, he had found that address 

books usually contained contact information for associates. 

             Based on this record, we are not troubled by the agentsʹ warrantless 

seizure of Keyʹs cell phones, iPad, and address book, particularly as the agents 

did not search the electronic devices until after a warrant had been obtained.  

Seizure of everyday objects in plain view is justified where the officers have 

probable cause to believe that the objects contain or constitute evidence.  See, e.g., 




                                          37 
 
                                                                                           

United States v. $557,933.89, More or Less, in U.S. Funds, 287 F.3d 66, 89 (2d Cir. 

2002) (upholding warrantless seizure of money orders under plain view doctrine 

because denominations of money orders supported probable cause that they 

were obtained to evade reporting requirements); United States v. Cushnie, No. 14 

CR 119 (PGG), 2014 WL 7447149, at *12 (S.D.N.Y. Dec. 31, 2014) (upholding 

warrantless seizure of defendantʹs cell phone, keys, and wallet where marshals 

had reason to believe they would provide evidence of defendantʹs interstate 

travel and failure to register as a sex offender); United States v. Delva, 13 F. Supp. 

3d 269, 276 (S.D.N.Y. 2014) (ʺCourts have routinely denied motions to suppress 

the seizure of cell phones, in the context of narcotics conspiracies, based on 

knowledge that the phones may contain contacts and other evidence of a 

crime.ʺ); United States v. Meregildo, No. 11 CR 576 (WHP), 2012 WL 4378047, at *4 

(S.D.N.Y. Sept. 24, 2012) (ʺBecause law enforcement suspected [defendantʹs] 

involvement in racketeering and narcotics conspiracies ‐‐ whose members used 

cellular phones and social media to facilitate their criminal acts ‐‐ the iPhone and 

iPod Touch . . . were immediately identifiable as evidence of criminal conduct.ʺ); 

United States v. Reyes, No. 3:06CR120 (SRU), 2007 WL 419636, at *6 (D. Conn. Jan. 

30, 2007) (ʺ[T]he cellular telephones plainly fall within the standard.  It was 




                                          38 
 
                                                                                         

immediately apparent to [the] trained DEA agent with over ten years of law 

enforcement experience, that cellular telephones contain caller logs, text 

messages, phone books and other information that would be highly relevant to a 

drug prosecution and would be very likely connected with criminal activity.ʺ). 

             The district court was entitled to credit Kenneyʹs testimony, which 

established probable cause to believe that the items in question would contain 

evidence of Keyʹs alleged criminal activity.  See United States v. Escobar, 805 F.2d 

68, 72 (2d Cir. 1986) (ʺ[The agentʹs] knowledge of the relationship between the 

evidence seized and the . . . conspiracy, gleaned through months of investigation, 

gave him probable cause to believe that the [items seized] were evidence of a 

crime.ʺ); United States v. Gamble, 388 F.3d 74, 77 (2d Cir. 2004) (per curiam).  The 

district court thus appropriately concluded that the incriminating character of 

the items seized was readily apparent to Kenney when he saw them in Keyʹs 

apartment.   

             Accordingly, we affirm the district courtʹs decision to deny Keyʹs 

suppression motions and admit testimony regarding the evidence observed 

during the Car Stop, as well as evidence seized from the Car Stop and Apartment 

Search.        




                                          39 
 
                                                                                 

                              CONCLUSION 

         For the reasons stated above, the judgment of the district court is 

AFFIRMED. 




                                     40